DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wechter et al., US Patent Pub. US 20110178627 A1 (hereinafter Wechter).

Claim 1
Wechter discloses an assembly system for producing one or more product variations of a product (Wechter, Para [0018] - - A manufacturing/assembly system for producing different/variations of products.), the assembly system comprising: a station having a set of tools for assembling the one or more product variations of the product (Wechter, Para [0021], [0023] - - A workstation having various/”set of” tools for assembling products.); and a conveyance system to carry an assembly item into and away from the station (Wechter, Para [0019] - - Conveyors to carry a product/”assembly item” from one workstation to another workstation.); a sensor positioned upstream of the station configured to detect an assembly item on the conveyance system and gather product information related to the assembly item (Wechter, Para [0024], Fig. 1 ref 50 - - A sensor positioned upstream from the workstation that detects a product/”assembly item” on the conveyor and gathers information regarding the product/”assembly item”.); and a computing device comprising: a processor; and a non-transitory memory having instructions stored thereon (Wechter, Para [0026-27] - - Computing device with a processor and memory circuits/”non-transitory memory” storing instructions.) that, when executed by the processor, cause the processor to: receive product identity data of the assembly item from the sensor (Wechter, Para [0024], [0028], Fig 1 ref 50 - - Receiving product identity data of for the product/”assembly item” from the sensor. ); determine a product variation of the assembly item based on the product identity data (Wechter, Para [0024], [0028], Fig 1 ref 50 - - Receiving product identity data of for the product/”assembly item” from the sensor in order to identify/determine particular products, product configurations, special orders, and the like/”product variation of the assembly item”.); determine a procedure to perform at the station based on a station type and the product variation (Wechter, Para [0033-38] - - Determining the process steps/procedure to perform at the workstation following identification of the particular product, product configuration/variation, and workstation.); determine one or more tools of the set of tools required for the procedure (Wechter, Para [0033], [0035], [0043] - - Determining tools required for the process steps/procedure.); and generate an instruction, for display at the station, instructing selection of the one or more tools. (Wechter, Para [0034], [0043], Fig. 10 ref 164 - - Generating instructions on a display screen of the step to perform that includes use/selection of a tool.)

Claim 6
Wechter discloses all the limitations of the base claims as outlined above.  
Wechter further discloses a configurable tool, the configurable tool having an adjustable parameter to adjust usage of the configurable tool based on the product variation and the procedure to be performed and wherein the non-transitory memory comprises further instructions that, when executed by the processor, cause the processor to additionally configure the adjustable parameter based on the product variation of the assembly item and the procedure to be performed at the station. (Wechter, Para [0029], [0035], [0043] - - A controllable/configurable tool that has adjustable settings for an assembly parameter that adjusts usage of parameters such as torque or position based on the product/”assembly item” and the procedure to perform as directed by the programming/instructions stored in memory.)

Claim 7
Wechter discloses all the limitations of the base claims as outlined above.  
Wechter further discloses an optical sensor configured to detect a tag associated with the assembly item, the tag including the product identity data. (Wechter, Para [0024] - - A barcode reader/”optical sensor” to read a barcode tag containing information regarding the product/”assembly item”.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wechter et al., US Patent Pub. US 20110178627 A1 (hereinafter Wechter) as applied to Claims 1 and 6-7 above, and in view of Hanses et al., US Patent Pub. US 20080103622 A1 (hereinafter Hanses).

Claim 2
Wechter discloses all the limitations of the base claims as outlined above.  
	But Wechter fails to specify determine a used tool of the set of tools at the station based on tool data; and generate an audit log describing the used tool and the procedure performed at the station; and storing the audit log with an identifier associated with the assembly item.
However, Hanses teaches determine a used tool of the set of tools at the station based on tool data (Hanses, Para [0006], [0027], [0029-30] - - Determine the tool utilized for processing a work in progress.); and generate an audit log describing the used tool and the procedure performed at the station (Hanses, Para [0006], [0029-30] - - A tag storing product related information/”audit log” describing the tool utilized for processing a work in progress and the assembly steps/procedure performed at the station.); and storing the audit log with an identifier associated with the assembly item. (Hanses, Para [0025], [0027] - - The tag stores product related information/”audit log” with a part number/identifier associated with the work in progress/”assembly item”.) 
Wechter and Hanses are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above manufacturing system, as taught by Wechter, and incorporating the tag storing data regarding the tool used, the procedure performed at the station, and a part number associated with the work in progress, as taught by Hanses.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product-related information included with one or more components of a product during assembly by way of the tag storing data regarding the tool used, the procedure performed at the station, and a part number associated with the work in progress, as suggested by Hanses (Para [0005]).

Claim 3
The combination of Wechter and Hanses teaches all the limitations of the base claims as outlined above.  
The combination of Wechter and Hanses further teaches the set of tools comprise sensor-equipped tools (Wechter, Para [0023], [0029] - - Sensor equipped tools.), and  wherein determining the used tool comprises receiving usage data from one or more of the tools of the set of tools, the usage data indicating use at the station. (Wechter, Para [0029], [0043] - - Receiving usage data from a sensor equipped tool regarding its use at the workstation.)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wechter et al., US Patent Pub. US 20110178627 A1 (hereinafter Wechter) as applied to Claims 1 and 6-7 above, and in view of Hanses et al., US Patent Pub. US 20080103622 A1 (hereinafter Hanses) as applied to Claims 2-3 above, and in view of Biernat et al., US Patent Pub. US 20190339668 A1 (hereinafter Biernat).

Claim 4
The combination of Wechter and Hanses teaches all the limitations of the base claims as outlined above.  
The combination of Wechter and Hanses further teaches stored data including the sensor data (Wechter, Para [0029], [0043] - - Receiving usage data from a sensor equipped tool regarding its use at the workstation.)
Hanses further teaches stored data including the product identity data, used tool, and procedure performed. (Hanses, Para [0006], [0029-30] - - A tag storing product related information/”audit log” describing the tool utilized for processing a work in progress, the assembly steps/procedure performed at the station, and the part number/identifier associated with the work in progress/”assembly item”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Wechter and Hanses, and further incorporating the tag storing data regarding the tool used, the procedure performed at the station, and a part number associated with the work in progress, as taught by Hanses.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product-related information included with one or more components of a product during assembly by way of the tag storing data regarding the tool used, the procedure performed at the station, and a part number associated with the work in progress, as suggested by Hanses (Para [0005]).
But the combination of Wechter and Hanses fails to specify the audit log is stored in a distributed ledger.
However, Biernat teaches the audit log is stored in a distributed ledger. (Biernat, Para [0048-49] - - Storing manufacturing events/”audit log” in a distributed ledger.)
Wechter, Hanses, and Biernat are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Wechter and Hanses, and further incorporating storing manufacturing events in a distributed ledger, as taught by Biernat.  
One of ordinary skill in the art would have been motivated to do this modification in order to create distributed, decentralized, tamper-proof records of manufacturing statistics and history for a product by storing manufacturing events in a distributed ledger, as suggested by Biernat (Abstract).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wechter et al., US Patent Pub. US 20110178627 A1 (hereinafter Wechter) as applied to Claims 1 and 6-7 above, and in view of Ryznar et al., US Patent Pub. US 20130325155 A1 (hereinafter Ryznar).

Claim 5
Wechter discloses all the limitations of the base claims as outlined above.  
Wechter further teaches a tool storage system comprising the set of tools. (Wechter, Para [0023] - - Tools stored in a holder/storage system.)
But Wechter fails to specify one or more visual indicators associated with each tool of the set of tools, and wherein generating the instruction comprises causing a visual indicator associated with the one or more tools to instruct selection of the one or more tools.
However, Ryznar teaches one or more visual indicators associated with each tool of the set of tools, and wherein generating the instruction comprises causing a visual indicator associated with the one or more tools to instruct selection of the one or more tools. (Ryznar, Para [0062] - - Directional light devices projecting/”generating the instruction” indicating light/”visual indicator to instruct selection” onto a tool that is required complete an operation step.)
Wechter and Ryznar are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above manufacturing system, as taught by Wechter, and incorporating the directional light devices projecting indicating light onto a tool that is required complete an operation step, as taught by Ryznar.  
One of ordinary skill in the art would have been motivated to do this modification in order to guide actions of an individual by using the directional light devices projecting indicating light onto a tool that is required complete an operation step, as suggested by Ryznar (Abstract).


Claims 8, 11, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wechter et al., US Patent Pub. US 20110178627 A1 (hereinafter Wechter) in view of Hanses et al., US Patent Pub. US 20080103622 A1 (hereinafter Hanses) in view of Biernat et al., US Patent Pub. US 20190339668 A1 (hereinafter Biernat).

Claim 8
Wechter teaches a method for assembling product variations on a conveyance system (Wechter, Para [0018-19] - - A manufacturing/assembly system for producing different/variations of products on conveyance system.), the method comprising: receiving product identity data from a sensor positioned upstream of a station of the conveyance system (Wechter, Para [0024], [0028], Fig 1 ref 50 - - Receiving product identity data of for the product/”assembly item” from the sensor. ); determining a product variation based on the product identity data (Wechter, Para [0024], [0028], Fig 1 ref 50 - - Receiving product identity data of for the product/”assembly item” from the sensor in order to identify/determine particular products, product configurations, special orders, and the like/”product variation of the assembly item”.); determining a procedure to perform at the station based on a station type and the product variation(Wechter, Para [0033-38] - - Determining the process steps/procedure to perform at the workstation following identification of the particular product, product configuration/variation, and workstation.); determining one or more tools required to perform the procedure (Wechter, Para [0033], [0035], [0043] - - Determining tools required for the process steps/procedure.); generating an instruction, for display at the station, instructing selection of the one or more tools from a selection of tools stored at the station. (Wechter, Para [0034], [0043], Fig. 10 ref 164 - - Generating instructions on a display screen of the step to perform that includes use/selection of a tool.)
	But Wechter fails to specify determining a tool selected at the station to perform the procedure; and storing an audit log, the audit log comprising the product identity data, the product variation, and the tool selected at the station.
However, Hanses teaches determining a tool selected at the station to perform the procedure (Hanses, Para [0006], [0027], [0029-30] - - Determine the tool utilized/selected for processing a work in progress.); and storing an audit log, the audit log comprising the product identity data, the product variation, and the tool selected at the station. (Hanses, Para [0006], [0029-30] - - A tag storing product related information/”audit log” describing the tool utilized for processing a work in progress, a part number/identifier associated with the work in progress, and the assembly steps/procedure performed at the station.)
Wechter and Hanses are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above manufacturing system, as taught by Wechter, and incorporating the tag storing data regarding the tool used, the procedure performed at the station, and a part number associated with the work in progress, as taught by Hanses.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product-related information included with one or more components of a product during assembly by way of the tag storing data regarding the tool used, the procedure performed at the station, and a part number associated with the work in progress, as suggested by Hanses (Para [0005]).
But the combination of Wechter and Hanses fails to specify the audit log is stored in a distributed ledger.
However, Biernat teaches the audit log is stored in a distributed ledger. (Biernat, Para [0048-49] - - Storing manufacturing events/”audit log” in a distributed ledger.)
Wechter, Hanses, and Biernat are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Wechter and Hanses, and further incorporating storing manufacturing events in a distributed ledger, as taught by Biernat.  
One of ordinary skill in the art would have been motivated to do this modification in order to create distributed, decentralized, tamper-proof records of manufacturing statistics and history for a product by storing manufacturing events in a distributed ledger, as suggested by Biernat (Abstract).

Claim 11
The combination of Wechter, Hanses, and Biernat teaches all the limitations of the base claims as outlined above.  
Hanses further teaches determining a time elapsed for performing the procedure at the station; and storing the time in the audit log. (Hanses, Para [0025], [0027] - - The tag stores product related information/”audit log” with a procedure processing/elapsed time of the work in progress.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Wechter, Hanses, and Biernat, and further incorporating the tag storing data regarding the procedure processing time of the work in progress, as taught by Hanses.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product-related information included with one or more components of a product during assembly by way of the tag storing data regarding the procedure processing time of the work in progress, as suggested by Hanses (Para [0005]).

Claim 15
Wechter teaches a non-transitory computer-readable medium having instructions stored thereon (Wechter, Para [0026-27] - - Computing device with a processor and memory circuits/”non-transitory memory” storing instructions.)  that, when executed by one or more processors, cause the one or more processors to: receive product identity data for an assembly item from a sensor positioned upstream of an assembly station along a conveyance system (Wechter, Para [0024], [0028], Fig 1 ref 50 - - Receiving product identity data of for the product/”assembly item” from the sensor. ); determine a product variation for the assembly item based on the product identity data (Wechter, Para [0024], [0028], Fig 1 ref 50 - - Receiving product identity data of for the product/”assembly item” from the sensor in order to identify/determine particular products, product configurations, special orders, and the like/”product variation of the assembly item”.); determine a procedure to perform at the assembly station based on a station type of the assembly station and the product variation(Wechter, Para [0033-38] - - Determining the process steps/procedure to perform at the workstation following identification of the particular product, product configuration/variation, and workstation.); determine one or more tools of a set of tools stored at the assembly station required to perform the procedure (Wechter, Para [0033], [0035], [0043] - - Determining tools required for the process steps/procedure.); generate an instruction, for display at the assembly station, instructing selection of the one or more tools from the set of tools stored at the assembly station. (Wechter, Para [0034], [0043], Fig. 10 ref 164 - - Generating instructions on a display screen of the step to perform that includes use/selection of a tool.)
But Wechter fails to specify determine a tool selected at the assembly station to perform the procedure; and store an audit log, the audit log comprising the product identity data, the product variation, and the tool selected.
	However, Hanses teaches determine a tool selected at the assembly station to perform the procedure (Hanses, Para [0006], [0027], [0029-30] - - Determine the tool utilized/selected for processing a work in progress.); and 
store an audit log, the audit log comprising the product identity data, the product variation, and the tool selected. (Hanses, Para [0006], [0029-30] - - A tag storing product related information/”audit log” describing the tool utilized for processing a work in progress, a part number/identifier associated with the work in progress, and the assembly steps/procedure performed at the station.)
Wechter and Hanses are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above manufacturing system, as taught by Wechter, and incorporating the tag storing data regarding the tool used, the procedure performed at the station, and a part number associated with the work in progress, as taught by Hanses.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product-related information included with one or more components of a product during assembly by way of the tag storing data regarding the tool used, the procedure performed at the station, and a part number associated with the work in progress, as suggested by Hanses (Para [0005]).
But the combination of Wechter and Hanses fails to specify the audit log is stored in a distributed ledger.
However, Biernat teaches the audit log is stored in a distributed ledger. (Biernat, Para [0048-49] - - Storing manufacturing events/”audit log” in a distributed ledger.)
Wechter, Hanses, and Biernat are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Wechter and Hanses, and further incorporating storing manufacturing events in a distributed ledger, as taught by Biernat.  
One of ordinary skill in the art would have been motivated to do this modification in order to create distributed, decentralized, tamper-proof records of manufacturing statistics and history for a product by storing manufacturing events in a distributed ledger, as suggested by Biernat (Abstract).

Claim 19
The combination of Wechter, Hanses, and Biernat teaches all the limitations of the base claims as outlined above.  
The combination of Wechter, Hanses, and Biernat further teaches configure an adjustable parameter of a configurable tool of the one or more tools based on the product variation and the procedure to be performed at the assembly station. (Wechter, Para [0026-27], [0035], [0043] - - A controllable/configurable tool that has adjustable settings for an assembly parameter that adjusts usage of parameters such as torque or position based on the product/”assembly item” and the procedure to perform as directed by the programming/instructions stored in memory and executed by the processor.)


Claim 20
The combination of Wechter, Hanses, and Biernat teaches all the limitations of the base claims as outlined above.  
Hanses further teaches determining a time elapsed for performing the procedure at the station; and
storing the time in the audit log. (Hanses, Para [0025], [0027] - - The tag stores product related information/”audit log” with a procedure processing/elapsed time of the work in progress.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Wechter, Hanses, and Biernat, and further incorporating the tag storing data regarding the procedure processing time of the work in progress, as taught by Hanses.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product-related information included with one or more components of a product during assembly by way of the tag storing data regarding the procedure processing time of the work in progress, as suggested by Hanses (Para [0005]).


Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wechter et al., US Patent Pub. US 20110178627 A1 (hereinafter Wechter) in view of Hanses et al., US Patent Pub. US 20080103622 A1 (hereinafter Hanses) in view of Biernat et al., US Patent Pub. US 20190339668 A1 (hereinafter Biernat) as applied to Claims 8, 11, 15 and 19-20 above, and in view of Dietze, US Patent Pub. US 20200298354 A1 (hereinafter Dietze).

Claim 9
The combination of Wechter, Hanses, and Biernat teaches all the limitations of the base claims as outlined above.  
But the combination of Wechter, Hanses, and Biernat fails to specify comparing an identity of the tool selected at the station against the one or more tools instructed; and generating a notification in response to the identity of the tool selected at the station not matching an identity of the one or more tools instructed.
However, Dietze teaches comparing an identity of the tool selected at the station against the one or more tools instructed; and generating a notification in response to the identity of the tool selected at the station not matching an identity of the one or more tools instructed. (Dietze, Para [0039] - - Determining/comparing that a tool selected/identity is the correct/instructed tool or if an incorrect tool is being used and generating an alarm/notification if an incorrect tool/”tool not matching the identity of an instructed tool” is being used.)
Wechter, Hanses, Biernat, and Dietze are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Wechter, Hanses, and Biernat, and further incorporating determining that a tool selected is the correct tool or if an incorrect tool is being used and generating an alarm if an incorrect tool is being used, as taught by Dietze.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide correct installation of fasteners by determining that a tool selected is the correct tool or if an incorrect tool is being used and generating an alarm if an incorrect tool is being used, as suggested by Dietze (Para [0002]).

Claim 10
The combination of Wechter, Hanses, Biernat, and Dietze teaches all the limitations of the base claims as outlined above.  
Hanses further teaches storing a tool fault notification in the audit log. (Hanses, Para [0006], [0029-30] - - A tag storing product related information/”audit log” describing the tool utilized for processing a work in progress, the assembly steps/procedure performed at the station, and the part number/identifier associated with the work in progress/”assembly item”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Wechter, Hanses, Biernat, and Dietze, and further incorporating the tag storing data regarding the tool used with the work in progress, as taught by Hanses.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product-related information included with one or more components of a product during assembly by way of the tag storing data regarding the tool used with the work in progress, as suggested by Hanses (Para [0005]).
Dietze further teaches the identity of the tool selected at the station not matching an identity of the one or more tools instructed. (Dietze, Para [0039] - - Determining/comparing that a tool selected/identity is an incorrect tool/”tool not matching the identity of an instructed tool” being used.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Wechter, Hanses, Biernat, and Dietze, and further incorporating determining that a tool selected is an incorrect tool being used, as taught by Dietze.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide correct installation of fasteners by determining that a tool selected is an incorrect tool being used, as suggested by Dietze (Para [0002]).

Claim 16
The combination of Wechter, Hanses, and Biernat teaches all the limitations of the base claims as outlined above.  
But the combination of Wechter, Hanses, and Biernat fails to specify compare an identity of the tool selected at the station against the one or more tools instructed; and generate a notification in response to the identity of the tool selected at the station not matching an identity of the one or more tools instructed.
However, Dietze teaches compare an identity of the tool selected at the station against the one or more tools instructed; and generate a notification in response to the identity of the tool selected at the station not matching an identity of the one or more tools instructed. (Dietze, Para [0039] - - Determining/comparing that a tool selected/identity is the correct/instructed tool or if an incorrect tool is being used and generating an alarm/notification if an incorrect tool/”tool not matching the identity of an instructed tool” is being used.)
Wechter, Hanses, Biernat, and Dietze are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Wechter, Hanses, and Biernat, and further incorporating determining that a tool selected is the correct tool or if an incorrect tool is being used and generating an alarm if an incorrect tool is being used, as taught by Dietze.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide correct installation of fasteners by determining that a tool selected is the correct tool or if an incorrect tool is being used and generating an alarm if an incorrect tool is being used, as suggested by Dietze (Para [0002]).


Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wechter et al., US Patent Pub. US 20110178627 A1 (hereinafter Wechter) in view of Hanses et al., US Patent Pub. US 20080103622 A1 (hereinafter Hanses) in view of Biernat et al., US Patent Pub. US 20190339668 A1 (hereinafter Biernat) as applied to Claims 8, 11, 15 and 19-20 above, and in view of Ryznar et al., US Patent Pub. US 20130325155 A1 (hereinafter Ryznar) in view of Pfarr et al., US Patent Pub. US 20050032471 A1 (hereinafter Pfarr).

Claim 12
The combination of Wechter, Hanses, and Biernat teaches all the limitations of the base claims as outlined above.  
But the combination of Wechter, Hanses, and Biernat fails to specify determining an expected time for the performing the procedure at the station.
However, Ryznar teaches determining an expected time for the performing the procedure at the station. (, Para [0066-67], [0091] - - Determining a desired/expected cycle time for performing an operational step/procedure at a workstation.)
Wechter, Hanses, Biernat, and Ryznar are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Wechter, Hanses, and Biernat, and further incorporating the determination of a desired cycle time for performing an operational step at a workstation, as taught by Ryznar.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize a process by using the determination of a desired cycle time for performing an operational step at a workstation, as suggested by Ryznar (Para [0017]).
But the combination of Wechter, Hanses, Biernat, and Ryznar fails to specify controlling an advancing speed of the conveyance system based on the expected time for performing the procedure.
However, Pfarr teaches controlling an advancing speed of the conveyance system based on the expected time for performing the procedure. (Pfarr, Para [0054] - - Controlling the speed of the conveyor belt based on the expected time for performing cutting/procedure.)
Wechter, Hanses, Biernat, Ryznar, and Pfarr are analogous art because they are from the same field of endeavor.  They relate to conveyor control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above conveyor control system, as taught by Wechter, Hanses, Biernat, and Ryznar, and further incorporating controlling the speed of the conveyor belt based on the expected time for performing cutting, as taught by Pfarr.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow enough time to portion a workpiece by controlling the speed of the conveyor belt based on the expected time for performing cutting, as suggested by Pfarr (Abstract).

Claim 13
The combination of Wechter, Hanses, Biernat, Ryznar, and Pfarr teaches all the limitations of the base claims as outlined above.  
Pfarr further teaches determining a time elapsed for performing the procedure at the station (Pfarr, Para [0059-60] - - Determining the actual/elapsed times for performing the cutting/procedure at a workstation.); and generating a notification at the station in response to the time elapsed exceeding the expected time, and wherein controlling the advancing speed of the conveyance system is further based on the time elapsed. (Pfarr, Para [0047], [0052-54] - - Generating an alarm/notification signal in response to the actual/elapsed time exceeding the expected time and controlling the speed of the conveyor belt based on the actual/elapsed time.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above conveyor control system, as taught by Wechter, Hanses, Biernat, Ryznar, and Pfarr, and further incorporating controlling the speed of the conveyor belt based on the expected time for performing cutting, as taught by Pfarr.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow enough time to portion a workpiece by controlling the speed of the conveyor belt based on the expected time for performing cutting, as suggested by Pfarr (Abstract).

Claim 17
The combination of Wechter, Hanses, and Biernat teaches all the limitations of the base claims as outlined above.  
But the combination of Wechter, Hanses, and Biernat fails to specify determine an expected time for the performing the procedure at the station.
However, Ryznar teaches determine an expected time for the performing the procedure at the station. (, Para [0066-67], [0091] - - Determining a desired/expected cycle time for performing an operational step/procedure at a workstation.)
Wechter, Hanses, Biernat, and Ryznar are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Wechter, Hanses, and Biernat, and further incorporating the determination of a desired cycle time for performing an operational step at a workstation, as taught by Ryznar.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize a process by using the determination of a desired cycle time for performing an operational step at a workstation, as suggested by Ryznar (Para [0017]).
But the combination of Wechter, Hanses, Biernat, and Ryznar fails to specify control an advancing speed of the conveyance system based on the expected time for performing the procedure.
However, Pfarr teaches control an advancing speed of the conveyance system based on the expected time for performing the procedure. (Pfarr, Para [0054] - - Controlling the speed of the conveyor belt based on the expected time for performing cutting/procedure.)
Wechter, Hanses, Biernat, Ryznar, and Pfarr are analogous art because they are from the same field of endeavor.  They relate to conveyor control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above conveyor control system, as taught by Wechter, Hanses, Biernat, and Ryznar, and further incorporating controlling the speed of the conveyor belt based on the expected time for performing cutting, as taught by Pfarr.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow enough time to portion a workpiece by controlling the speed of the conveyor belt based on the expected time for performing cutting, as suggested by Pfarr (Abstract).


Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wechter et al., US Patent Pub. US 20110178627 A1 (hereinafter Wechter) in view of Hanses et al., US Patent Pub. US 20080103622 A1 (hereinafter Hanses) in view of Biernat et al., US Patent Pub. US 20190339668 A1 (hereinafter Biernat) as applied to Claims 8, 11, 15 and 19-20 above, and in view of Ryznar et al., US Patent Pub. US 20130325155 A1 (hereinafter Ryznar).

Claim 14
The combination of Wechter, Hanses, and Biernat teaches all the limitations of the base claims as outlined above.  
But the combination of Wechter, Hanses, and Biernat fails to specify generating the instruction instructing selection of the one or more tools comprises illuminating an indicator associated with the one or more tools.
However, Ryznar teaches generating the instruction instructing selection of the one or more tools comprises illuminating an indicator associated with the one or more tools. (Ryznar, Para [0062] - - Directional light devices projecting/”generating the instruction” indicating light/”visual indicator to instruct selection” onto a tool that is required complete an operation step.)
Wechter, Hanses, Biernat, and Ryznar are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Wechter, Hanses, and Biernat, and further incorporating the directional light devices projecting indicating light onto a tool that is required complete an operation step, as taught by Ryznar.  
One of ordinary skill in the art would have been motivated to do this modification in order to guide actions of an individual by using the directional light devices projecting indicating light onto a tool that is required complete an operation step, as suggested by Ryznar (Abstract).

Claim 18
The combination of Wechter, Hanses, and Biernat teaches all the limitations of the base claims as outlined above.  
But the combination of Wechter, Hanses, and Biernat fails to specify generating the instruction instructing selection of the one or more tools comprises illuminating an indicator associated with the one or more tools.
However, Ryznar teaches generating the instruction instructing selection of the one or more tools comprises illuminating an indicator associated with the one or more tools. (Ryznar, Para [0062] - - Directional light devices projecting/”generating the instruction” indicating light/”visual indicator to instruct selection” onto a tool that is required complete an operation step.)
Wechter, Hanses, Biernat, and Ryznar are analogous art because they are from the same field of endeavor.  They relate to manufacturing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing system, as taught by Wechter, Hanses, and Biernat, and further incorporating the directional light devices projecting indicating light onto a tool that is required complete an operation step, as taught by Ryznar.  
One of ordinary skill in the art would have been motivated to do this modification in order to guide actions of an individual by using the directional light devices projecting indicating light onto a tool that is required complete an operation step, as suggested by Ryznar (Abstract).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaeger, US Patent Pub. US 20080015097 A1 relates to claims 1, 8, and 15 regarding assembly cells for manual assembly work, a transport system, and tool selection.
Linder et al., US Patent Pub. US 20180107198 A1 relates to claims 1, 7-8, 12-13, and 15 regarding a manufacturing system for assembly work, process analytics, barcode monitoring, and tool tracking.
White et al., US Patent Pub. US 20150243013 A1 relates to claims 1, 7-8, and 15 regarding object tracking, timing of operations, display of instructions, and optical tracking.
Dey et al., US Patent Pub. US 20160342151 A1 relates to claims 1, 8, and 15 regarding tool selection, tool tracking, tool operational configuration, and tool use timing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119